IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11074
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

PABLO CRUZ-CASTILLO,
                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:99-CR-177-ALL-R
                       - - - - - - - - - -
                          April 28, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Pablo

Cruz-Castillo has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Cruz-Castillo has filed a response.   Our independent review of

the brief, the record, and the response discloses no nonfrivolous

issue which can be adjudicated on direct appeal.   Accordingly,




     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                            No. 98-50555
                                - 2 -

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.   5TH CIR. R. 42.2.